

113 S1593 IS: Servicemember Housing Protection Act of 2013
U.S. Senate
2013-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1593IN THE SENATE OF THE UNITED STATESOctober 28, 2013Mr. Reed (for himself, Mr. Begich, Mr. Whitehouse, Mr. Durbin, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to enhance
		  the protections accorded to servicemembers and their spouses with respect to
		  mortgages, and for other purposes.1.Short titleThis Act may be cited as the
			 Servicemember Housing Protection Act
			 of 2013.2.Enhancements to
			 protections accorded under the Servicemembers Civil Relief Act(a)Protection of
			 surviving spouse with respect to mortgage foreclosure(1)In
			 generalSection 303 of the Servicemembers Civil Relief Act (50
			 U.S.C. App. 533) is amended by adding at the end the following new
			 subsection:(e)Protection of
				surviving spouseWith respect to a servicemember who dies while
				in military service from a service-connected cause and who has a surviving
				spouse who is the servicemember’s successor in interest to property covered
				under subsection (a), this section shall apply to the surviving spouse with
				respect to that property during the one-year period beginning on the date of
				such death in the same manner as if the servicemember had not
				died..(2)Effective
			 dateSubsection (e) of section 303 of the Servicemembers Civil
			 Relief Act, as added by paragraph (1), shall apply to the surviving spouse of a
			 servicemember whose death occurs on or after the date of the enactment of this
			 Act.(b)Termination of
			 residential leases(1)In
			 generalSection 305 of such Act (50 U.S.C. App. 535) is
			 amended—(A)in subsection
			 (a)(1)—(i)in
			 subparagraph (A), by striking or at the end;(ii)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and(iii)by adding at
			 the end the following new subparagraph:(C)in the case of a
				lease described in subsection (b)(1) and subparagraph (C) of such subsection,
				the date the lessee is assigned to or otherwise relocates to quarters or a
				housing facility as described in such
				subparagraph.;
				and(B)in subsection
			 (b)(1)—(i)in
			 subparagraph (A), by striking or at the end;(ii)in
			 subparagraph (B), by striking the period at the end and inserting ;
			 or; and(iii)by adding at
			 the end the following new subparagraph:(C)the lease is
				executed by or on behalf of a person who thereafter and during the term of the
				lease is assigned to or otherwise relocates to quarters of the United States or
				a housing facility under the jurisdiction of a uniformed service (as defined in
				section 101 of title 37, United States Code), including housing provided under
				the Military Housing Privatization
				Initiative..(2)Manner of
			 terminationSubsection (c)(1) of such section is amended—(A)in subparagraph
			 (A)—(i)by
			 inserting in the case of a lease described in subsection (b)(1) and
			 subparagraph (A) or (B) of such subsection, before by
			 delivery; and(ii)by
			 striking and at the end;(B)by redesignating
			 subparagraph (B) as subparagraph (C); and(C)by inserting
			 after subparagraph (A) the following new subparagraph (B):(B)in the case of a
				lease described in subsection (b)(1) and subparagraph (C) of such subsection,
				by delivery by the lessee of written notice of such termination, and a letter
				from the servicemember's commanding officer indicating that the servicemember
				has been assigned to or is otherwise relocating to quarters of the United
				States or a housing facility under the jurisdiction of a uniformed service (as
				defined in section 101 of title 37, United States Code), to the lessor (or the
				lessor's grantee), or to the lessor's agent (or the agent's grantee);
				and.(c)Definition of
			 military orders and continental United States for purposes of Act(1)Transfer of
			 definitionsSuch Act is further amended by transferring
			 paragraphs (1) and (2) of section 305(i) (50 U.S.C. App. 535(i)) to the end of
			 section 101 (50 U.S.C. App. 511) and redesignating such paragraphs, as so
			 transferred, as paragraphs (10) and (11).(2)Conforming
			 amendmentsSuch Act is further amended—(A)in section 305
			 (50 U.S.C. App. 535), as amended by paragraph (1), by striking subsection (i);
			 and(B)in section 705
			 (50 U.S.C. App. 595), by striking or naval both places it
			 appears.